DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive. The Kim reference still applies albeit in modified form as necessitated by amendment. The previously uncited Nishiura reference is used to modify Kim in an obviousness-type rejection. Since the arguments are directed to the anticipation of the claims by Kim, the arguments are now moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0248087 A1) in view of Nishiura (US 2018/0226677 A1).
Regarding claims 1, 2, 6, and 9, Kim discloses a composition comprising: a mixture of SBR binder and conductive additive (paragraph 12) and multiple solvents (paragraph 75) and lithium salts (paragraph 101). Kim discloses that the second solvent is tetraethylene glycol dimethyl ether (paragraph 121) but not the use of dibromomethane. Nishiura—in an invention for a binder composition for an electrode of a battery—discloses the preference for aprotic polar solvents such as dibromomethane (paragraph 109) for the binder composition to improve charge/discharge efficiency (paragraph 60). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize dibromomethane as a solvent in Kim to improve the charge/discharge efficiency of Kim as suggested by Nishiura. The claimed solvents possess the claimed characteristics since they are one and the same.
Regarding claim 8, Kim discloses that the salt is LiPF6
Regarding claim 10, Kim discloses that the salt to solvent ratio is 1 (paragraph 121).
Regarding claims 11-13, Kim discloses 0.5 to 30 wt% binder (paragraph 88), a solid electrolyte (paragraph 103), and 0.01 to 30 wt% conductive material of the electrode active material (paragraph 86).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725